NO. 07-02-0035-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



FEBRUARY 1, 2002



______________________________





RONALD ROSS, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE CRIMINAL DISTRICT COURT OF JEFFERSON COUNTY;



NO. 80806; HONORABLE LARRY GIST, JUDGE



_______________________________



Before BOYD, C.J., and REAVIS and JOHNSON, JJ.

This appeal was brought by appellant Ronald Ross after he entered a plea of guilty to the offense of possession of a controlled substance.  Pursuant to a plea bargain, appellant was sentenced to five years confinement in the Institutional Division of the Department of Criminal Justice.  

Appellant has now filed a motion in which he asks this court to dismiss his appeal, and he has personally signed that motion.  Because appellant has complied with the requisites of Rule 42.2 (a) of the Texas Rules of Appellate Procedure and this court has not delivered its decision prior to receiving appellant’s motion, we hereby grant the motion to dismiss.  

Having dismissed this appeal at appellant’s request, no motion for rehearing will be entertained, and our mandate will issue forthwith.  



John T. Boyd

 Chief Justice



Do not publish.